DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks submitted on 4-27-2021. As directed, claims 1-2, 10-11, 13, and 16-18 have been amended, claims 8-9, 12, 14, and 19 have been cancelled, and claims 20-21 have been newly added. Thus, claims 1-7, 10-11, 13, 15-18, and 20-21 are pending in the current application.

Response to Amendment
Applicant has amended claim 2 to address minor informalities within the claim. The previously held claim objection is hereby withdrawn.
Claim 12 has been cancelled rendering the previous rejection under 35 USC 112(a) moot.
Applicant has amended claim 18 to cancel any reference to “compression elements” and instead recite “pressure sources” in order to comply with the written description requirement. The previously held rejection under 35 USC 112(a) is hereby withdrawn.
Claims 1, 11, and 18 have all been amended to include subject matter previously indicated as allowable. The outstanding art rejections, and claim objections over pending claims 1-7, 10-11, 13, 15-18, and 20-21 are hereby withdrawn.

Allowable Subject Matter
Claims 1-7, 10-11, 13, 15-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As amended, independent claim 1 requires a wearable sleeve configured to be worn on a limb of a user, the wearable sleeve comprising: a tubular sleeve body, which is flexible and elongated along an axis; and a series of base surfaces secured to the tubular sleeve body such that each of the series of base surfaces is spaced from adjacent ones of the series of base surfaces along a direction parallel to the axis, each of the base surfaces sized so as to encompass less than an entire circumference of the tubular sleeve body; and a series of vibration sources disposed on respective ones of the series of base surfaces and thereby attached to the tubular sleeve body, and a ring of LEDs configured to expose skin on the limb of the user to light, the ring of LEDs disposed on at least one of the series of base surfaces of the wearable sleeve that supports at least one of the series of vibration sources; wherein the series of base surfaces are secured to the tubular sleeve body at positions that align with a lymphatic drainage path in the limb of the user when the wearable sleeve is positioned on the limb.
The closest prior art of record, Nauman (US 2016/0022536) fails to disclose the recited ring of LEDs oriented on at least one of the claimed base surfaces with the claimed vibration sources. While Tapper (US 2014/0277298) teaches the use of an LED strip on a bandage to expose the user’s skin to light, Tapper fails to disclose a ring of LEDs as necessitated by amended independent claim 1 placed on a base surface along with the recited vibration source. Thus, the prior art of record fails to anticipate and/or render obvious the limitations of amended claim 1.

The closest prior art of record, Scott (US 7,135,007) and Obma (US 2017/0196763) fail to disclose the recited ring of LEDs oriented on at least one of the claimed base surfaces with the claimed pressure sources. While Tapper (US 2014/0277298) teaches the use of an LED strip on a bandage to expose the user’s skin to light, Tapper fails to disclose a ring of LEDs as necessitated by amended independent claim 1 placed on a base surface along with the recited vibration source. Thus, the prior art of record fails to anticipate and/or render obvious the limitations of amended claim 11.
Further, amended claim 17 requires a method of alleviating perceived pain of a user using a wearable sleeve disposed on a limb of the user, the method including: encircling at least a portion of the limb of the user with a tubular sleeve body of the wearable sleeve; positioning the 
The closest prior art of record, Nauman (US 2016/0022536) fails to disclose the recited ring of LEDs oriented on at least one of the claimed base surfaces with the claimed vibration sources. While Tapper (US 2014/0277298) teaches the use of an LED strip on a bandage to expose the user’s skin to light, Tapper fails to disclose a ring of LEDs as necessitated by amended independent claim 1 placed on a base surface along with the recited vibration source. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785